Exhibit 10.1 AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT This Amendment No. 3 to Employment Agreement (“Amendment No. 3”) is effective as of [—], 2015, by and between Four Oaks Bank & Trust Company (the “Bank”)and David H. Rupp(“Employee”). WHEREAS, Employee is currently employed with the Bank pursuant to that certain Employment Agreement entered into effective June 23, 2014 (as amended by that certain Amendment No. 1 to Employment Agreement entered into effective October 1, 2014, as amended by that certain Amendment No. 2 to Employment Agreement entered into effective March 31, 2015, as further amended, restated, supplemented or otherwise modified from time to time, the “Employment Agreement”); and WHEREAS, the parties to the Employment Agreement desire to amend the Employment Agreement as provided in this Amendment No. 3 to, among other things, reflect a change in position for Employee. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth below and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the Employment Agreement shall be amended as follows: 1.Amendment. A.Section 2 “NATURE OF EMPLOYMENT/DUTIES” is amended by deleting the first paragraph of that Section and replacing it with the following: Employee shall serve as President and Chief Executive Officer of the Bank with such duties, responsibilities and authoritiesof such office as may be assigned to him by the Bank and as are customarily associated with such office. B.Section 3.3 “Equity” is amended inserting the following sentence immediately after the last sentence: The terms and conditions, including vesting, for such restricted stock shall be (a) set forth in the SPA and an Award Agreement between Employee and FOFN and in substantially the form and substance attached hereto as Exhibit A and (b) subject to such other the terms and conditions as the Compensation Committee of the Board of Directors of FOFN shall deem appropriate C.Section 4.4 “Following a Change in Control, by Employee for Good Reason” is amended by amending and restating the first sentence of the second paragraph of that Section as follows: For purposes of this Agreement, “Good Reason” shall mean the occurrence of any of the following events or conditions without Employee’s consent: (i) a material diminution in Employee’s title, authority, duties, or responsibilities from such immediately prior to the Change in Control; (ii) a material diminution in Employee’s Base Salary; (iii) a material change in the geographic location at which Employee must perform his services under this Agreement; or (iv) any other action or inaction that constitutes a material breach by the Bank of this Agreement. D.The Employment Agreement is hereby amended adding as Exhibit A the form attached hereto as Annex A. 2.Counterparts.This Amendment No. 3 may be executed in counterparts, each of which shall be an original, with the same effect as if the signatures affixed thereto were upon the same instrument. 3.Effect of Amendment.Except as amended hereby, the Employment Agreement shall remain in full force and effect and is hereby ratified and confirmed in all respects by the parties to the Employment Agreement. [Signature Page Follows] 2 IN WITNESS WHEREOF, this Amendment No. 3 has been duly executed as of the day and year set forth above. EMPLOYEE David H. Rupp FOUR OAKS BANK & TRUST COMPANY By: Name: Ayden R. Lee, Jr., Title:
